 



 



Exhibit 10.1

 

PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS, WHICH ARE MARKED BY ASTERISKS (“***”).

 

USA TECHNOLOGIES, INC.

 

HERITAGE BANK OF COMMERCE

 

LOAN AND SECURITY AGREEMENT

 

 

 

 

This Loan And Security Agreement is entered into as of March 29, 2016, by and
between HERITAGE BANK OF COMMERCE (“Bank”) and USA Technologies, Inc.
(“Borrower”).

 

Recitals

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

Agreement

 

The parties agree as follows:

 

1.           Definitions and Construction.

 

1.1           Definitions. As used in this Agreement, the following terms shall
have the following definitions:

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.

 

“Adjusted EBITDA” means net income (loss) before interest income, interest
expense, income taxes, depreciation, amortization, non-recurring professional
service fees recorded in selling, general and administrative (SG&A) expenses
that were incurred in connection with the VendScreen, Inc. transaction as well
as other integration and transaction expenses related to VendScreen, Inc.,
change in fair value of warrant liabilities and stock-based compensation
expense.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Bank Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Borrowing Base” means an amount equal to eighty-five percent (85%) of License
and Transaction Revenue.

 

 1. 

 

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code.

 

“Collateral” means the property described on Exhibit A attached hereto.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit for the account
of that Person; and (iii) all obligations arising under any agreement or
arrangement designed to protect such Person against fluctuation in interest
rates, currency exchange rates or commodity prices; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by Bank in good faith; provided,
however, that such amount shall not in any event exceed the maximum amount of
the obligations under the guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

 

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.

 

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

 

“Equipment” means all present and future machinery, equipment, computer hardware
and software, tenant improvements, furniture, fixtures, vehicles, tools, parts
and attachments in which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Section 8.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time.

 

“Guaranty” means the secured guaranty of even date by Stitch Networks
Corporation and USAT Capital Corp LLC.

 

 2. 

 

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations respecting obligations of the type set forth in (a), (b), or (c)
above.

 

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; all trade secrets, all
design rights, claims for damages by way of past, present and future
infringement of any of the rights included above, all licenses or other rights
to use any of the Copyrights, Patents or Trademarks, and all license fees and
royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

 

“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“License and Transaction Revenue” shall mean Borrower’s license and transaction
fee revenue (as is reflected as such in its consolidated statement of
operations) for the preceding three (3) calendar months.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, any guarantees by third parties, all documents and agreements
listed in Section 3.1, and any other agreement entered into in connection with
this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.

 

 3. 

 

 

“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other Loan
Document (other than the Warrant), whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding and including any
debt, liability, or obligation owing from Borrower to others that Bank may have
obtained by assignment or otherwise.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a)          Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;

 

(b)          Indebtedness existing on the Closing Date and disclosed in the
Schedule;

 

(c)          Indebtedness not otherwise described in clauses (a) and (b) above,
secured by a lien described in clause (c) of the defined term “Permitted Liens,”
provided (i) such Indebtedness does not exceed the lesser of the cost or fair
market value of the equipment financed with such Indebtedness (measured at the
time of such acquisition) and (ii) such Indebtedness does not exceed $*** in the
aggregate at any given time;

 

(d)          Subordinated Debt;

 

(e)          trade debt and operating leases incurred in the ordinary course of
business;

 

(f)          Indebtedness in connection with insurance premium financing, credit
cards or similar programs;

 

(g)          other unsecured Indebtedness not to exceed *** in the aggregate at
any time; and

 

(h)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness of the type described in
clauses (a) through (g) above, provided that the principal amount thereof is not
increased or the terms thereof are not modified to impose more burdensome terms
upon Borrower.

 

“Permitted Investment” means:

 

(a)          Investments existing on the Closing Date disclosed in the Schedule;
and

 

 4. 

 

 

(b)          (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank, (iv) Bank’s money market accounts, (v) Investments made
by Borrower in the accounts maintained by Borrower with JP Morgan Chase Bank to
the extent permitted by Section 6.8; and (vi) other Investments in an aggregate
amount not to exceed $*** outstanding at any time during the term of this
Agreement.

 

“Permitted Liens” means the following:

 

(a)          Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;

 

(b)          Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided that Borrower maintains adequate reserves on its books,
and provided that no notice of any such Lien has been filed or recorded under
the IRC;

 

(c)          Liens (i) upon or in any equipment or fixed or capital assets which
was not financed by Bank acquired or held by Borrower or any of its Subsidiaries
to secure the purchase price of such equipment or indebtedness incurred solely
for the purpose of financing the acquisition of such equipment or fixed or
capital assets, or (ii) existing on such equipment or fixed or capital assets at
the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment;

 

(d)          Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase;

 

(e)          licenses of Intellectual Property granted to third parties in the
ordinary course of business; and

 

(f)          rental or licensing of Inventory or Equipment to third parties in
the ordinary course of business.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the rate published as the U.S. Prime Rate from time to time
in the money rate column of The Wall Street Journal, whether or not such
announced rate is the lowest rate available from Bank.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

 5. 

 

 

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.

 

“Revolving Line” means a credit extension of up to Twelve Million Dollars
($12,000,000).

 

“Revolving Maturity Date” means the one-year anniversary of the Closing Date.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by a
Borrower or any Subsidiary of Borrower, in any direct or indirect Subsidiary.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms acceptable to Bank (and identified
as being such by Borrower and Bank).

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries (including any Affiliate), or both, by such Person.
Unless the context otherwise requires, each reference to a Subsidiary herein
shall be a reference to a Subsidiary of Borrower.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Warrant” means the warrant to purchase common stock of the Borrower referred to
in Section 3.1.

 

1.2           Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP. When used herein, the terms
“financial statements” shall include the notes and schedules thereto.

 

2.           Loan and Terms Of Payment.

 

2.1          Credit Extensions.

 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder. Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

 

(a)          Revolving Advances.

 

(i)          Subject to and upon the terms and conditions of this Agreement,
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Revolving Line or (ii) the Borrowing Base. Subject to the
terms and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable. Borrower may prepay any Advances without penalty or
premium.

 

 6. 

 

 

(ii)         Whenever Borrower desires an Advance, Borrower will notify Bank by
email, facsimile transmission or telephone no later than 2:00 p.m. Pacific Time,
on the Business Day that is one day before the Business Day the Advance is to be
made. Each such notification shall be promptly confirmed by a Borrowing Base
Certificate in substantially the form of Exhibit C hereto, which may be
accompanied by an Advance/Paydown Request in the form of Exhibit B hereto. Bank
is authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer or a designee of a Responsible Officer, or
without instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any email or telephonic notice given by a person who Bank reasonably
believes to be a Responsible Officer or a designee thereof, and Borrower shall
indemnify and hold Bank harmless for any damages or loss suffered by Bank as a
result of such reliance. Bank will credit the amount of Advances made under this
Section to Borrower’s deposit account at Bank.

 

2.2          Overadvances. If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or the Borrowing Base at any time,
Borrower shall immediately pay to Bank, in cash, the amount of such excess.

 

2.3          Interest Rates, Payments, and Calculations.

 

(a)          Interest Rates. Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding Daily Balance thereof, at a rate equal
to two and one quarter of one percent (2.25%) above the Prime Rate.

 

(b)          Late Fee; Default Rate. If any payment is not made within ten (10)
days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

 

(c)          Payments. Interest hereunder shall be due and payable on the first
business day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrower’s deposit accounts or against the Revolving Line, in which case
those amounts shall thereafter accrue interest at the rate then applicable
hereunder. Any interest not paid when due shall be compounded by becoming a part
of the Obligations, and such interest shall thereafter accrue interest at the
rate then applicable hereunder. All payments shall be free and clear of any
taxes, withholdings, duties, impositions or other charges, to the end that Bank
will receive the entire amount of any Obligations payable hereunder, regardless
of source of payment.

 

(d)          Lockbox. Borrower shall cause all account debtors (other than
account debtors relating to License and Transaction Revenue and QuickStart Lease
Receivables) to wire any amounts owing to Borrower to such account (the
“Bancontrol Account”) as Bank shall specify, and to mail all payments made by
check to a post office box under Bank’s control. All invoices shall specify such
post office box as the payment address. Bank shall have sole authority to
collect such payments and deposit them to the Bancontrol Account. If Borrower
receives any amount despite such instructions, Borrower shall immediately
deliver such payment to Bank in the form received, except for an endorsement to
the order of Bank and, pending such delivery, shall hold such payment in trust
for Bank. Funds from the Bancontrol Account shall be swept daily by Bank; two
Business Days after clearance of any checks, Bank shall credit all amounts paid
into the Bancontrol Account to Borrower’s operating account. Borrower shall
enter into such lockbox agreement as Bank shall reasonably request from time to
time. Bank may, at its option, conduct a credit check of the account debtors
relating to the License and Transaction Revenue requested by Borrower for
inclusion in the Borrowing Base. Bank may also verify directly with the
respective account debtors the validity, amount and other matters relating to
the License and Transaction Revenue, and notify any account debtor of Bank’s
security interest in the Borrower’s Accounts.

 

 7. 

 

 

(e)          Computation. In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

 

2.4          Crediting Payments. Prior to the occurrence of an Event of Default,
Bank shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as Borrower specifies. After the occurrence
of an Event of Default, the receipt by Bank of any wire transfer of funds,
check, or other item of payment shall be immediately applied to conditionally
reduce Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 12:00 noon Pacific Time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

 

2.5          Fees. Borrower shall pay to Bank the following:

 

(a)          Facility Fees. On the Closing Date, a facility fee with respect to
the Revolving Facility equal to $90,000; and

 

(b)          Bank Expenses. On the Closing Date, all Bank Expenses incurred
through the Closing Date, including reasonable attorneys’ fees and expenses and,
after the Closing Date, all Bank Expenses, including reasonable attorneys’ fees
and expenses, as and when they are incurred by Bank.

 

2.6          Term. This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) are outstanding, and shall be
released and terminated by Bank immediately upon satisfaction of such
Obligations. This Agreement may be terminated prior to the Revolving Maturity
Date by Borrower effective two (2) Business Days after written notice of
termination is given to Bank.

 

 8. 

 

 

3.           Conditions of Loans.

 

3.1          Conditions Precedent to Initial Credit Extension. The obligation of
Bank to make the initial Credit Extension is subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, the
following:

 

(a)          this Agreement;

 

(b)          a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

 

(c)          UCC National Form Financing Statement;

 

(d)          an intellectual property security agreement;

 

(e)          a warrant to purchase common stock of Borrower;

 

(f)          the Guaranty;

 

(g)          receipt of a payoff letter from AvidBank concerning outstanding
Indebtedness of Borrower due to such bank; and evidence satisfactory to Bank in
its sole determination that any Lien securing obligations of Borrower to
AvidBank (or any successor thereto) will be terminated, concurrently with the
making of the initial Credit Extension;

 

(h)          certificate(s) of insurance naming Bank as loss payee and
additional insured;

 

(i)          payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;

 

(j)          current financial statements of Borrower;

 

(k)          delivery of the share certificates representing the Shares and
stock powers held by Borrower;

 

(l)          a deposit account control agreement satisfactory to Bank with
respect to each of Borrower’s accounts not with Bank;

 

(m)          an audit of the Collateral, the results of which shall be
satisfactory to Bank;

 

(n)          establishment of the Bancontrol Account and lockbox arrangements;
and

 

(o)          such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 

3.2          Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

(a)          timely receipt by Bank of the notice as provided in Section 2.1;

 

 9. 

 

 

(b)          the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of Borrower’s
request for such Credit Extension and on the effective date of each Credit
Extension as though made at and as of each such date, and no Event of Default
shall have occurred and be continuing, or would exist after giving effect to
such Credit Extension. The making of each Credit Extension shall be deemed to be
a representation and warranty by Borrower on the date of such Credit Extension
as to the accuracy of the representations and warranties contained in Section 5
in accordance with and subject to this Section 3.2(b); and

 

(c)          in Bank’s sole discretion, there has not been any material
impairment in the Accounts, general affairs, management, results of operation,
financial condition or the prospect of repayment of the Obligations, or there
has not been any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Bank.

 

4.           Creation of Security Interest.

 

4.1          Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof.

 

4.2          Delivery of Additional Documentation Required. Borrower shall from
time to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower from time to time may deposit with Bank specific time deposit accounts
to secure specific Obligations. Borrower authorizes Bank to hold such balances
in pledge and to decline to honor any drafts thereon or any request by Borrower
or any other Person to pay or otherwise transfer any part of such balances for
so long as the Obligations are outstanding.

 

4.3          Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

 

4.4          Pledge of Shares. Borrower hereby pledges, assigns and grants to
Bank, a security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. On the Closing Date, or, to
the extent not certificated as of the Closing Date, within ten (10) days of the
certification of any Shares, the certificate or certificates for the Shares will
be delivered to Bank, accompanied by an instrument of assignment duly executed
in blank by Borrower. To the extent required by the terms and conditions
governing the Shares, Borrower shall cause the books of each entity whose Shares
are part of the Collateral and any transfer agent to reflect the pledge of the
Shares. Upon the occurrence of an Event of Default hereunder, Bank may effect
the transfer of any securities included in the Collateral (including but not
limited to the Shares) into the name of Bank and cause new (as applicable)
certificates representing such securities to be issued in the name of Bank or
its transferee. Borrower will execute and deliver such documents, and take or
cause to be taken such actions, as Bank may reasonably request to perfect or
continue the Shares. Unless an Event of Default shall have occurred and be
continuing, Borrower shall be entitled to exercise any voting rights with
respect to the Shares and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would be inconsistent with any of the terms of this
Agreement or which would constitute or create any violation of any of such
terms. All such rights to vote and give consents, waivers and ratifications
shall terminate upon the occurrence and continuance of an Event of Default.

 

 10. 

 

 

5.           Representations and Warranties.

 

Borrower represents and warrants as follows:

 

5.1          Due Organization and Qualification. Borrower and each Subsidiary is
a corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified, except
where the failure to so qualify or be licensed would not result in a Material
Adverse Effect.

 

5.2          Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute a material default under any material agreement to which
Borrower is a party or by which Borrower is bound. Borrower is not in material
default under any material agreement to which it is a party or by which it is
bound.

 

5.3          No Prior Encumbrances. Borrower has good and marketable title to
its property, free and clear of Liens, except for Permitted Liens.

 

5.4          Bona Fide Accounts. The Accounts included in any Borrowing Base
Certificate are bona fide existing obligations. As of the date of such Borrowing
Base Certificate, Borrower has not received notice of actual or imminent
Insolvency Proceeding of any account debtor for which the License and
Transaction Revenue is included in any such Borrowing Base Certificate .

 

5.5          Merchantable Inventory. All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.

 

5.6          Intellectual Property. Borrower or its subsidiaries is the sole
owner of the Intellectual Property, except for non-exclusive licenses granted by
Borrower to its customers in the ordinary course of business. Each of the
Patents is valid and enforceable, except where the failure to be so valid or
enforceable would not result in a Material Adverse Effect, and no part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and no claim has been made that any part of the Intellectual Property
violates the rights of any third party, except where the failure to be so valid
or enforceable or any such violation would not result in a Material Adverse
Effect. Except as set forth in the Schedule, Borrower’s rights as a licensee of
intellectual property do not give rise to more than five percent (5%) of its
gross revenue in any given month, including without limitation revenue derived
from the sale, licensing, rendering or disposition of any product or service.

 

 11. 

 

 

5.7          Name; Location of Chief Executive Office. Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof; or, in the past five (5) years, changed
its jurisdiction of formation, corporate structure, organizational type, or any
organizational number assigned by its jurisdiction. The chief executive office
of Borrower is located at the address indicated in Section 10 hereof or such
other location of which Bank has been notified in accordance with Section 7.2.
As of the Closing Date, all Borrower’s Inventory and Equipment is located only
at the location set forth in Section 10 hereof.

 

5.8          Litigation. Except as set forth in the Schedule or as may be
reported to the Bank in accordance with Section 6.3(e), there are no material
actions or material proceedings pending by or against Borrower or any Subsidiary
before any court or administrative agency.

 

5.9          No Material Adverse Change in Financial Statements. All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

 

5.10        Solvency, Payment of Debts. Borrower is solvent and able to pay its
debts (including trade debts) as they mature.

 

5.11        Regulatory Compliance. Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability. Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940. Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower and each Subsidiary have
complied with all the provisions of the Federal Fair Labor Standards Act.
Borrower and each Subsidiary have not violated any material statutes, laws,
ordinances or rules applicable to it which would result in a Material Adverse
Effect.

 

5.12        Environmental Condition. None of Borrower’s or any Subsidiary’s
properties or assets has ever been used by Borrower or any Subsidiary or, to the
best of Borrower’s knowledge, by previous owners or operators, in the disposal
of, or to produce, store, handle, treat, release, or transport, any hazardous
waste or hazardous substance other than in accordance with applicable law; to
the best of Borrower’s knowledge, none of Borrower’s properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a hazardous waste or hazardous substance disposal site, or
a candidate for closure pursuant to any environmental protection statute; no
lien arising under any environmental protection statute has attached to any
revenues or to any real or personal property owned by Borrower or any
Subsidiary; and neither Borrower nor any Subsidiary has received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal, state or other governmental agency concerning any action or
omission by Borrower or any Subsidiary resulting in the releasing, or otherwise
disposing of hazardous waste or hazardous substances into the environment.

 

5.13        Taxes. Borrower and each Subsidiary have filed or caused to be filed
all material tax returns required to be filed, and have paid, or have made
adequate provision for the payment of, all material taxes reflected therein.

 

5.14        Investments. Neither Borrower nor any Subsidiary owns any stock,
partnership interest or other equity securities of any Person, except for
Permitted Investments.

 

 12. 

 

 

5.15        Government Consents. Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all material
declarations or filings with, and given all material notices to, all
governmental authorities that are necessary for the continued operation of
Borrower’s business as currently conducted.

 

5.16        Operating, Depository and Investment Accounts. Except as permitted
by Section 6.8, none of Borrower’s nor any Subsidiary’s depository, operating,
or investment account is maintained or invested with a Person other than Bank.

 

5.17        Shares. Borrower has full power and authority to create a first lien
on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement. There are
no subscriptions, warrants, rights of first refusal or other restrictions on
transfer relative to, or options exercisable with respect to the Shares. The
Shares have been and will be duly authorized and validly issued, and are fully
paid and non-assessable. The Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and
Borrower knows of no reasonable grounds for the institution of any such
proceedings.

 

5.18        Full Disclosure. No representation, warranty or other statement made
by Borrower in any certificate or written statement furnished to Bank contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained in such certificates or
statements not misleading.

 

6.           Affirmative Covenants.

 

Borrower shall do all of the following:

 

6.1          Good Standing. Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law, except where the failure to so qualify would
result in a Material Adverse Effect. Borrower shall maintain, and shall cause
each of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, the loss of which would reasonably be expected to have a Material
Adverse Effect.

 

6.2          Government Compliance. Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.

 

6.3          Financial Statements, Reports, Certificates. Borrower shall deliver
the following to Bank:

 

(a)          within twenty-five (25) days after the last day of each month, a
Borrowing Base Certificate signed by a Responsible Officer in substantially the
form of Exhibit C hereto, together with a report of accounts receivable and
accounts payable aging;

 

(b)          as soon as available, but in any event within fifty (50) days after
the end of Borrower’s fiscal quarter, a Borrower prepared consolidated balance
sheet, income, and cash flow statement covering Borrower’s consolidated
operations during such quarter, prepared in accordance with GAAP, consistently
applied, in a form acceptable to Bank, together with a churn report in form
satisfactory to Bank, and a Compliance Certificate signed by a Responsible
Officer in substantially the form of Exhibit D hereto;

 

 13. 

 

 

(c)          as soon as available, but in any event within one hundred twenty
(120) days after the end of Borrower’s fiscal year, audited consolidated
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank;

 

(d)          copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt and all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission, within 5 days of filing;

 

(e)          promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that could
result in damages or costs to Borrower or any Subsidiary of *** Dollars ($***)
or more, or any commercial tort claim (as defined in the Code) acquired by
Borrower;

 

(f)          a copy of bank statements for any accounts not with Bank, within 30
days after the last day of each month; and

 

(g)          such budgets, sales projections, operating plans, other financial
information including information related to the verification of Borrower’s
Accounts as Bank may reasonably request from time to time.

 

6.4          Audits. Bank shall have a right from time to time hereafter to
audit Borrower’s Accounts and appraise Collateral at Borrower’s expense,
provided that such audits will be conducted no more often than every six (6)
months unless an Event of Default has occurred and is continuing.

 

6.5          Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than *** Dollars ($***).

 

6.6          Taxes. Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.

 

 14. 

 

 

6.7          Insurance.

 

(a)          Borrower, at its expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain insurance relating to
Borrower’s business, ownership and use of the Collateral in amounts and of a
type that are customary to businesses similar to Borrower’s.

 

(b)          All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank. All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days notice to Bank before canceling its policy for any reason. Upon Bank’s
request, Borrower shall deliver to Bank certified copies of such policies of
insurance and evidence of the payments of all premiums therefor. All proceeds
payable under any such policy shall, at the option of Bank, be payable to Bank
to be applied on account of the Obligations.

 

6.8          Operating, Depository and Investment Accounts. Borrower shall
maintain and shall cause each of its Subsidiaries to maintain its primary
depository, operating, and investment accounts with JP Morgan Chase Bank in
accordance with its current practice provided each such account is subject to a
Control Agreement in favor of Bank in form acceptable to Bank. For each other
account that Borrower maintains outside of Bank, Borrower shall cause the
applicable bank or financial institution at or with which any such account is
maintained to execute and deliver an account control agreement or other
appropriate instrument in form and substance satisfactory to Bank. Within
forty-five (45) days of the Closing Date, Borrower will open an operating and
Bancontrol account with Bank.

 

6.9          Financial Covenants.

 

(a)          Maximum Churn Rate. Borrower’s number of connections as at the end
of each fiscal quarter shall not decrease (i) by more than five percent (5%) as
compared to Borrower’s number of connections as at the end of the immediately
preceding fiscal quarter, or (ii) below *** connections.

 

(b)          Minimum Adjusted EBITDA. Borrower shall maintain quarterly Adjusted
EBITDA, as set forth below, tested quarterly:

 

Quarterly Period ending   Minimum Adjusted EBITDA       March 31, 2016   $***  
    June 30, 2016   $***       December 31, 2016   $***       March 31, 2017  
$***

 

 15. 

 

 

6.10        Intellectual Property Rights.

 

(a)          Use commercially reasonable efforts to protect, defend and maintain
the validity and enforceability of its Intellectual Property that is material to
its business; (ii) promptly advise Bank in writing of material infringements of
its Intellectual Property; and (iii) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public.

 

(b)          Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any. Borrower shall (i) give Bank
not less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations. Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.

 

(c)          Bank may audit Borrower's Intellectual Property to confirm
compliance with this Section, provided such audit may not occur more often than
twice per year, unless an Event of Default has occurred and is continuing. Bank
shall have the right, but not the obligation, to take, at Borrower's sole
expense, any actions that Borrower is required under this Section to take but
which Borrower fails to take, after 15 days' notice to Borrower. Borrower shall
reimburse and indemnify Bank for all reasonable costs and reasonable expenses
incurred in the reasonable exercise of its rights under this Section.

 

6.11        Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

6.12        Landlord Waivers. Borrower shall use commercially reasonable efforts
to deliver to Bank landlord waivers in respect of the premises at 100 Deerfield
Lane, Suite 140, Malvern, Pennsylvania, 3103 Phoenixville Pike, Malvern,
Pennsylvania, and 309 SW Sixth Avenue, Suite 700, Portland, Oregon. In the event
that Borrower, after the Closing Date, intends to add any new offices or
business locations, then Borrower shall use commercially reasonable efforts to
deliver to Bank a landlord waiver prior to the addition of any such new office
or business location.

 

7.           Negative Covenants.

 

Borrower will not do any of the following:

 

7.1          Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than: (i) Transfers of Inventory
or Equipment in the ordinary course of business; (ii) Transfers of non-exclusive
licenses and similar arrangements for the use of the assets or property of
Borrower or its Subsidiaries in the ordinary course of business; or
(iii) Transfers of worn-out or obsolete Equipment or Equipment no longer used in
the business which was not financed by Bank.

 

 16. 

 

 

7.2          Change in Business; Change in Control or Executive Office. Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); experience a
change in a Responsible Officer without providing Bank with notice of such
change within five (5) days, or cease to conduct business in the manner
conducted by Borrower as of the Closing Date; or suffer or permit a Change in
Control; or without thirty (30) days prior written notification to Bank,
relocate its chief executive office or state of incorporation or change its
legal name; or without Bank’s prior written consent, change the date on which
its fiscal year ends.

 

7.3          Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.

 

7.4          Indebtedness. Create, incur, guarantee, assume or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness.

 

7.5          Encumbrances. Create, incur, assume or suffer to exist any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or enter into any agreement
with any Person other than Bank not to grant a security interest in, or
otherwise encumber, any of its property, or permit any Subsidiary to do so.

 

7.6          Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase, and the aggregate amount of
such repurchase does not exceed $*** in any fiscal year, and Borrower may
convert its preferred stock and any unpaid and accrued dividends thereon into
common stock pursuant to its Articles of Incorporation, and Borrower may
purchase or cancel shares of common stock of Borrower owned by its employees in
satisfaction of withholding tax obligations relating to such employees.

 

7.7          Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or other than Permitted Investments, maintain
or invest any of its Investment property with a Person other than Bank or permit
any of its Subsidiaries to do so unless such Person has entered into an account
control agreement with Bank in form and substance satisfactory to Bank; or
suffer or permit any Subsidiary to be a party to, or be bound by, an agreement
that restricts such Subsidiary from paying dividends or otherwise distributing
property to Borrower.

 

7.8          Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, or except
for any compensation arrangements with any Affiliate, including any compensation
paid to the directors of Borrower.

 

7.9          Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent.

 

 17. 

 

 

7.10        Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Except upon ten (10)
days prior written notice to Bank, store or maintain any Equipment or Inventory
at a location other than the location set forth in Section 10 of this Agreement.

 

7.11        Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.

 

8.           Events of Default.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1          Payment Default. If Borrower fails to pay, when due, any of the
Obligations;

 

8.2          Covenant Default.

 

(a)          If Borrower fails to perform any obligation under Section 6 or
violates any of the covenants contained in Section 7 of this Agreement; or

 

(b)          If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents (other than the Warrant), or in any other present or
future agreement between Borrower and Bank (other than the Warrant) and as to
any default under such other term, provision, condition or covenant that can be
cured, has failed to cure such default within ten days after Borrower receives
notice thereof or any officer of Borrower becomes aware thereof; provided,
however, that if the default cannot by its nature be cured within the ten day
period or cannot after diligent attempts by Borrower be cured within such ten
day period, and such default is likely to be cured within a reasonable time,
then Borrower shall have an additional reasonable period (which shall not in any
case exceed 30 days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made.

 

8.3          Material Adverse Effect. If there occurs any circumstance or
circumstances that would reasonably be expected to result in a Material Adverse
Effect;

 

8.4          Attachment. If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within twenty (20) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a material
judgment or other claim becomes a lien or encumbrance upon any portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within twenty (20)
days after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made prior to the stay or
posting of bond);

 

 18. 

 

 

8.5          Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);

 

8.6          Other Agreements. If there is a default or other failure to perform
in any agreement to which Borrower is a party or by which it is bound resulting
in a right by a third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of *** Dollars ($***) or
which would have a Material Adverse Effect;

 

8.7          Subordinated Debt. If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;

 

8.8          Judgments. If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least *** Dollars ($***)
shall be rendered against Borrower and shall remain unsatisfied and unstayed for
a period of twenty (20) days (provided that no Credit Extensions will be made
prior to the satisfaction or stay of such judgment); or

 

8.9          Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or

 

8.10        Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.8 occur with respect to any guarantor or any guarantor dies or
becomes subject to any criminal prosecution.

 

9.           Bank’s Rights and Remedies.

 

9.1          Rights and Remedies. Upon the occurrence and during the continuance
of an Event of Default, Bank may, at its election, without notice of its
election and without demand, do any one or more of the following, all of which
are authorized by Borrower:

 

(a)          Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);

 

 19. 

 

 

(b)          Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement;

 

(c)          Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(d)          Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(e)          Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(f)          Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;

 

(g)          Bank may credit bid and purchase at any public sale; and

 

(h)          Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

9.2          Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:(a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) notify all
account debtors with respect to the Accounts to pay Bank directly; (c) sign
Borrower’s name on any invoice or bill of lading relating to any Account, drafts
against account debtors, schedules and assignments of Accounts, verifications of
Accounts, and notices to account debtors; (d) make, settle, and adjust all
claims under and decisions with respect to Borrower’s policies of insurance; (e)
demand, collect, receive, sue, and give releases to any account debtor for the
monies due or which may become due upon or with respect to the Accounts and to
compromise, prosecute, or defend any action, claim, case or proceeding relating
to the Accounts; (f) settle and adjust disputes and claims respecting the
accounts directly with account debtors, for amounts and upon terms which Bank
determines to be reasonable; (g) sell, assign, transfer, pledge, compromise,
discharge or otherwise dispose of any Collateral; (h) receive and open all mail
addressed to Borrower for the purpose of collecting the Accounts; (i) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (j) execute on behalf of Borrower any and all
instruments, documents, financing statements and the like to perfect Bank's
interests in the Accounts and file, in its sole discretion, one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral; and (k) do all acts and things necessary or expedient, in
furtherance of any such purposes; provided however Bank may exercise such power
of attorney with respect to any actions described in clause (j) above,
regardless of whether an Event of Default has occurred. The appointment of Bank
as Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been fully repaid and performed and Bank’s obligation to provide Credit
Extensions hereunder is terminated.

 

 20. 

 

 

9.3          Accounts Collection. In addition to the foregoing, at any time
after the occurrence of an Event of Default, Bank may notify any Person owing
funds to Borrower of Bank’s security interest in such funds and verify the
amount of such Account. Borrower shall collect all amounts owing to Borrower for
Bank, receive in trust all payments as Bank’s trustee, and immediately deliver
such payments to Bank in their original form as received from the account
debtor, with proper endorsements for deposit.

 

9.4          Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under a loan facility in Section 2.1 as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.7
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

9.5          Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever. All risk of
loss, damage or destruction of the Collateral shall be borne by Borrower.

 

 21. 

 

 

9.6          Shares. Borrower recognizes that Bank may be unable to effect a
public sale of any or all the Shares, by reason of certain prohibitions
contained in federal securities laws and applicable state and provincial
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.
Borrower acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Bank shall be
under no obligation to delay a sale of any of the Shares for the period of time
necessary to permit the issuer thereof to register such securities for public
sale under federal securities laws or under applicable state and provincial
securities laws, even if such issuer would agree to do so. Upon the occurrence
of an Event of Default which continues, Bank shall have the right to exercise
all such rights as a secured party under the Code as it, in its sole judgment,
shall deem necessary or appropriate, including without limitation the right to
liquidate the Shares and apply the proceeds thereof to reduce the Obligations.
Effective only upon the occurrence and during the continuance of an Event of
Default, Borrower hereby irrevocably appoints Bank (and any of Bank’s designated
officers, or employees) as such Borrower’s true and lawful attorney to enforce
such Borrower’s rights against any Subsidiary, including the right to compel any
Subsidiary to make payments or distributions owing to such Borrower.

 

9.7          Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

9.8          Demand; Protest. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.

 

10.         Notices.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid,
and except for the Warrant) shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by email or telefacsimile to Borrower or to Bank, as the
case may be, at its addresses set forth below:

 

If to Borrower: USA TECHNOLOGIES, INC.   100 Deerfield Lane, Suite 140  
Malvern, PA 19355   Attn:  Chief Financial Officer       Email:
lmaxwell@usatech.com     If to Bank: HERITAGE BANK OF COMMERCE   150 South
Almaden Blvd.   San Jose, California 95113   Attn:  Mike Hansen   FAX: (408)
947-6910   Email: Mike.Hansen@herbank.com

 

 22. 

 

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.         CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the jurisdiction
of the state and Federal courts located in the County of Santa Clara, State of
California. BORROWER AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS (OTHER THAN THE WARRANT) OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND
AGREES THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO
ENTER INTO THIS AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

 

If the jury waiver set forth in this Section is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement, the
Loan Documents (other than the Warrant) or any of the transactions contemplated
therein shall be settled by judicial reference pursuant to Code of Civil
Procedure Section 638 et seq. before a referee sitting without a jury, such
referee to be mutually acceptable to the parties or, if no agreement is reached,
by a referee appointed by the Presiding Judge of the California Superior Court
for Santa Clara County. This Section shall not restrict a party from exercising
remedies under the Code or from exercising pre-judgment remedies under
applicable law.

 

12.         General Provisions.

 

12.1        Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

 

12.2        Indemnification. Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement (other than the
Warrant); and (b) all losses or Bank Expenses in any way suffered, incurred, or
paid by Bank as a result of or in any way arising out of, following, or
consequential to transactions between Bank and Borrower whether under this
Agreement, or otherwise (including without limitation reasonable attorneys’ fees
and expenses) other than the Warrant, except for losses caused by Bank’s gross
negligence or willful misconduct.

 

 23. 

 

 

12.3        Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4        Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5        Amendments in Writing, Integration. Neither this Agreement nor the
Loan Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 

12.6        Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement. In
the event that any signature to this Agreement or any other Loan Document is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. Notwithstanding the foregoing, Borrower shall deliver all original
signed documents requested by Bank no later than ten (10) Business Days
following the Closing Date.

 

12.7        Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than inchoate indemnity obligations and any other obligations which, by
their terms, are to survive the termination of this Agreement) remain
outstanding or Bank has any obligation to make Credit Extensions to Borrower.
The obligations of Borrower to indemnify Bank with respect to the expenses,
damages, losses, costs and liabilities described in Section 12.2 shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Bank have run.

 

12.8        Confidentiality. In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants,
shall exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the loans, provided that they are similarly bound by confidentiality
obligations, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies hereunder.
Confidential information hereunder shall not include information that either:
(a) is in the public domain or in the knowledge or possession of Bank when
disclosed to Bank, or becomes part of the public domain after disclosure to Bank
through no fault of Bank; or (b) is disclosed to Bank by a third party, provided
Bank does not have actual knowledge that such third party is prohibited from
disclosing such information.

 

 24. 

 

 

12.9        Patriot Act Notice. Bank hereby notifies Borrower that, pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed
into law on October 26, 2001) (the “ Patriot Act "), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes names and addresses and other information that will allow Bank, as
applicable, to identify the Borrower in accordance with the Patriot Act.

 

[signature page follows]

 

 25. 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  USA Technologies, Inc.       By: /s/ Stephen P. Herbert             Name:
Stephen P. Herbert       Title: Chairman and Chief Executive Officer      
HERITAGE BANK OF COMMERCE       By: /s/ Karla Schrader             Name: Karla
Schrader       Title: VP

 

 

 

 

DEBTOR: USA TECHNOLOGIES, INC.     SECURED PARTY: HERITAGE BANK OF COMMERCE

 

Exhibit A

 

COLLATERAL DESCRIPTION ATTACHMENT

TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)          all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), commercial tort claims,
deposit accounts, securities accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;

 

(b)          any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.

 

All terms above have the meanings given to them in the California Uniform
Commercial Code, as amended or supplemented from time to time.

 

Notwithstanding the foregoing, the term “Collateral” shall not include any
Equipment not financed by Bank, proceeds of such Equipment, or any rights of
Borrower as a licensee to the extent the granting of a security interest therein
(i) would be contrary to applicable law or (ii) is prohibited by or would
constitute a default under any agreement or document governing such property
(but only to the extent such prohibition is enforceable under applicable law);
provided that upon the termination or lapsing of any such prohibition, such
property shall automatically be part of the Collateral; and provided further
that the provisions of this paragraph shall in no case exclude from the
definition of “Collateral” any Accounts, proceeds of the disposition of any
property, or general intangibles consisting of rights to payment, all of which
shall at all times constitute “Collateral”; and provided further that any
Equipment financed by Bank will at all times constitute “Collateral”.

 

 

 

 

Exhibit B

ADVANCE/PAYDOWN FORM

 



 

 

 

[ex10-1pg30.jpg] 

 

 2 

 

 

Exhibit C

 

Borrowing Base Certificate

 



Borrower:   USA TECHNOLOGIES, INC. Lender: HERITAGE BANK OF COMMERCE Commitment
Amount:   $ 12,000,000 Loan #:               Period:      

 



LICENSE AND TRANSACTION REVENUE         1 License and Transaction Revenue for
preceding three months   $0     2 Advance Rate       85%             BORROWING
BASE         3 Borrowing Base (#1 multiplied by #2)       $0            
BALANCES         4 Maximum Loan Amount   $     5 Total Borrowing Capacity
(lesser of #3 and #4)       $0 6 Less: Present Balance owing on Line of Credit  
    $0 7 Remaining Availability (#5 minus #6)       $0



 

If line #7 is a negative number, this amount must be remitted to the Bank
immediately to bring loan balance into compliance. By signing this form you
authorize Bank to deduct any advance amounts directly from the company's
checking account at HERITAGE BANK OF COMMERCE in the event there is an
overadvance.

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and HERITAGE BANK OF COMMERCE.

 

Borrower hereby requests funding in the amount of ____________________ in
accordance with this Borrowing Base Certificate. All representations and
warranties of Borrower stated in the Loan and Security Agreement are true,
correct, and complete in all material respects as of the date of this Borrowing
Base Certificate; provided that those representations and warranties expressly
referring to another date shall be true, correct, and complete in all material
respects as of such date.

 

          By (Authorized Signer):   Title:   Date:                     Reviewed
by Bank:   Title:   Date:

 

 

 

  



Bank Use Only:                   Borrowing
Base Update: BBC status:                  BBC expired - Do not Fund       Date
of BBC: Total Borrowing Capacity:   Reviewed by:   BBC expiration date:
Outstanding Balance:   Approved by:   Current date: Remaining Availability:  
Posted by:  



                    Loan Advance:         Loan Payment:         Reporting in
Compliance? Yes / No     Type of
Payment: Overadvance / Per client's request   Covenant in Compliance?   Yes / No
              If out of Compliance, what is the violation?                      
              Outstanding Loan Balance:   $0     Outstanding Loan Balance:      
$0 Amount of Advance: (Must be
equal or less than BBC Availability)   $0     Amount of Payment:       $0 Loan
Account #:   New     Loan Account #:       New Deposit to
DDA:                              Acct #:               $0     Account to be
charged: Acct #:     $0

New Outstanding Loan Balance:

 

  $0    

New Outstanding Loan
Balance:

 

      $0

 

 2 

 

 

Exhibit D
Compliance Certificate

 

TO: HERITAGE BANK OF COMMERCE     FROM: USA TECHNOLOGIES, INC.

 

The undersigned authorized officer of USA TECHNOLOGIES, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct in all material respects
as of the date hereof; provided that those representations and warranties
expressly referring to another date shall be true, correct, and complete in all
material respects as of such date. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required   Complies           Borrowing Base Certificate Monthly within 25 days
of month end   Yes No Quarterly financial statements with churn report and
Compliance Certificate Quarterly within 50 days of quarter end   Yes No Annual
financial statements (CPA Audited) FYE within 120 days   Yes No 10K and 10Q
Within 5 days of filing   Yes No A/R Audit Semi-annually   Yes No IP Notices As
required under Section 6.10   Yes No           Financial Covenant Required
Actual   Complies             Maximum Churn 5% / *** min.   Yes No   connections
        Minimum Adjusted EBITDA See Section 6.9(b)   Yes No

 

Comments Regarding Exceptions: See Attached.   BANK USE ONLY           Received
by:__________________________________ Sincerely,   AUTHORIZED SIGNER          
Date:________________________________________          
Verified:_____________________________________ SIGNATURE   AUTHORIZED SIGNER    
      Date:________________________________________ TITLE         Compliance
Status Yes No       DATE    

 

 

 

 

 

Schedule of Exceptions

 

Permitted Indebtedness (Section 1.1)

 

Permitted Investments (Section 1.1)

 

Permitted Liens (Section 1.1)

 

Inbound Licenses (Section 5.6)

 

Prior Names (Section 5.7)

 

Litigation (Section 5.8)

 

Subsidiaries (Section 5.14)

 

Operating, Depository and Investment Accounts (Section 5.16)

 

 

 

 

USA TECHNOLOGIES, INC.

Heritage Bank of Commerce – Loan and Security Agreement

 

Schedule of Exceptions

 

The following Schedules are being delivered by USA Technologies, Inc., a
Pennsylvania corporation (“Borrower” or the “Company”), to Heritage Bank of
Commerce pursuant to that certain Loan and Security Agreement (the “Agreement”)
dated March 29, 2016 by and between Borrower and Bank. All capitalized terms
used but not herein defined shall have the respective meanings given to them in
the Agreement.

 

For purposes of convenience, the Schedules have been separately titled and
correspond to the sections of the Agreement, where applicable. Any disclosure in
one Schedule may apply to and qualify disclosures made in one or more other
Schedules to the extent that it is reasonably apparent that such disclosures
apply to or qualify other Schedules, notwithstanding the omission of an
appropriate cross reference to such other Schedule.

 

Matters reflected herein may not necessarily be limited to matters strictly
required by the Agreement to be reflected in these Schedules. To the extent that
any such additional matters are included, they are included solely for
informational purposes, and shall not be deemed in any way to expand any of the
information required to be disclosed in these Schedules or under the Agreement
or to imply that other information with respect to similar matters must be
disclosed.

 

The inclusion of any item in these Schedules shall not constitute an admission
by the Borrower that such item is material or that a violation, right of
termination, consent requirement, default, liability or contractual obligation
of any kind exists with respect to such item. These Schedules are qualified in
their entirety by reference to the specific provisions of the Agreement and the
representations and warranties to which the disclosures herein pertain and are
not intended to constitute, and shall not be construed as constituting, any
separate representation or warranty of the Borrower, except as and to the extent
expressly provided in these Schedules or the Agreement.

 

 

 

 

Schedule 1.1-A

Permitted Indebtedness

 

  Type   Detail   Balance as of 2/29/2016 1.           Debt Obligation  
Contingent debt obligation established as part of the QuickStart Sale Agreement
entered into by USAT and Univest Capital, Inc.   $*** 2.           Debt
Obligation   Contingent debt obligation established as part of the QuickStart
Sale Agreement entered into by USAT and Time Payment Corporation   $***
3.           Loan   Directors’ & Officers’ insurance   $*** 4.           Capital
Lease   Firewall appliances with software   $*** 5.           Capital Lease  
B&W and color copier   $*** 6.           Capital Lease   New office furniture  
$*** 7.           Capital Lease   4 New Dell servers   $*** 8.           Capital
Lease   New copier   $*** 9.           Capital Lease   Network equipment   $***
10.          Capital Lease   DDI - Oracle Equipment-Schedule B   $***
11.          Capital Lease   DDI - Oracle Equipment - Schedule D   $***
12.          Capital Lease   DDI - Oracle Equipment - Schedule C   $***
13.          Sale/Leaseback   Operating lease - monthly payments totaling
$220,096.29 through June 2017    

 

 

 

 

Schedule 1.1 – B

Permitted Investments

 

1.Stitch Networks Corporation, a Delaware corporation, a wholly owned subsidiary
of the Borrower

 

2.USAT Capital Corp, LLC, a Pennsylvania limited liability company, a wholly
owned subsidiary of the Borrower

 

3.Pursuant to a Master Agreement for Sale and Assignment of Equipment Leases by
and between USA Technologies, Inc. and Univest Capital, Inc. (“Univest”) dated
May 19, 2015 (the “Master Agreement”), Univest has been holding an amount equal
to ***% of the aggregate present value of Non-Recourse Leases (as defined in the
Master Agreement), up to a maximum of $***, as a cash loss reserve in a Cash
Holdback Account (as defined in the Master Agreement), in the name of USA
Technologies, Inc. and governed by a Blocked Account Agreement. The Senior
Managers of Univest are the sole authorized signers on the Cash Holdback
Account, and the cash in the Cash Holdback Account will be used by Univest to
repurchase, at any time prior to May 19, 2017, any Non-Recourse Leases under
which the lessee has defaulted under the terms and conditions of the underlying
lease.

 

 

 

 

Schedule 1.1 – C

Permitted Liens

 

  Parties   Financing Statement No.   Date, Expiration, Collateral            
1.           Western Equipment Finance, Inc.   2015073106092  

Filed: 7/29/15

Expires: 7/29/20

            2.           UniFi Equipment Finance Inc. (Orig: Presidio Technology
Capital, LLC)  

2014110503036 (Assigned)

2014102906888 (Orig)

 

 

Assigned: 10/31/14

Original: 10/29/14

Expires: 10/29/19

            3.          

Presidential Bank, FSB

(Orig: Varilease Finance, Inc.)

 

2014090406390 (Assigned)

2014082803811 (Orig amended)

2014081308199 (Orig)

 

 

Assigned: 9/4/14

Original amended: 8/26/14

Original: 8/13/14

Expires: 8/13/19

            4.          

Prime Alliance Bank, Inc.

(Orig: VFI-SPV VIII, Corp.)

 

2014072406742 (Assigned)

2014061105943 (Orig)

 

Assigned: 7/24/14

Original: 6/11/14

Expires: 6/11/19

            5.          

Bank of Birmingham

(Orig: VFI-SPV VIII, Corp.)

 

2014081901856 (Amended)

2014072307754 (Assigned)

2014060609015 (Orig)

 

Amended: 8/15/14

Assigned: 7/23/14

Original: 6/6/14

Expires: 6/6/19

            6.          

Sterling National Bank

(Assignee 1: Republic Bank, Inc.)

(Orig: VFI-SPV VIII, Corp.)

 

2014081901882 (Amended)

2014081404422 (Assigned)

2014072405764 (Assigned)

2014060608936 (Orig)

 

Amended: 8/15/14

Assigned (2): 8/14/14

Assigned (1): 7/24/14

Original: 6/6/14

Expires: 6/6/19

 

            7.          

VFI KR SPE I LLC

(Orig: VFI-SPV VIII, Corp.)

 

2014062407879 (Assigned)

2014060608873 (Orig)

 

Assigned: 6/24/14

Original: 6/6/14

Expires: 6/6/19

            8.          

VFI KR SPE I LLC

(Orig: VFI-SPV VIII, Corp.)

 

2014062407855 (Assigned)

2014060607643 (Orig)

 

Assigned: 6/24/14

Original: 6/6/14

Expires: 6/6/19

            9.           Macquarie Equipment Finance, Inc.   2014021205810
(Orig)  

Original: 2/12/14

Expires: 2/12/19

            10.         

Banc of America Leasing & Capital, LLC

(Orig: Oracle Credit Corporation)

 

2013032607039 (Assigned)

2013012305580 (Orig)

 

Assigned: 3/26/13

Original: 1/23/13

Expires: 1/23/18

            11.         

Banc of America Leasing & Capital, LLC

(Orig: Oracle Credit Corporation)

 

2012021503616 (Assigned)

2011110306258 (Orig)

 

Assigned: 2/15/12

Original: 11/3/11

Expires: 11/3/16

            12.          Dell Financial Services L.L.C.   2011063004616 (Orig)  

Original: 6/30/11

Expires: 6/30/16

 

 

 

 

Schedule 5.6

Inbound Licenses

 

None.

 

 

 

Schedule 5.7

Prior Names

 

USA Entertainment Center Inc.

 

 

 

 

Schedule 5.8

Litigation

 

1.Action by and against Universal Clearing Solutions, LLC

 

On January 26, 2015, Universal Clearing Solutions, LLC (“Universal Clearing”), a
former non-vending customer of the Company, filed a complaint against the
Company in the United States District Court for the District of Arizona. On
April 10, 2015, Universal Clearing filed an amended complaint, and on June 19,
2015, Universal Clearing filed a second amended complaint, which alleged causes
of action against the Company for breach of contract, breach of fiduciary duty,
and defamation. On July 24, 2015, the Company filed an answer to the defamation
count of the complaint denying the allegations, and filed a motion to dismiss
the remaining counts. On January 29, 2016, the Court granted the Company's
motion, and dismissed the breach of contract and breach of fiduciary duty claims
against the Company. The Company does not believe that the remaining defamation
count of the complaint has merit or represents a material legal proceeding, and
intends to vigorously defend against the claim.

 

On July 24, 2015, the Company filed a counterclaim against Universal Clearing
seeking damages of approximately $680,000 which were incurred by the Company in
connection with chargebacks relating to Universal Clearing’s sub-merchants which
had been boarded on the Company’s service. The counterclaim alleges that
Universal Clearing is responsible under the agreement for these chargebacks, and
Universal Clearing misrepresented to the Company the business practices and
other matters relating to these sub-merchants. On August 17, 2015, Universal
Clearing filed an answer to the counterclaim denying that it was responsible for
the chargebacks or had made any misrepresentations.

 

On August 7, 2015, the Company filed a third party complaint in the pending
action against Steven Juliver, the manager of Universal Clearing, as well as
against Universal Tranware, LLC, and Secureswype, LLC, entities affiliated with
Universal Clearing. The third-party complaint sets forth, among other things,
causes of action for fraud and breach of contract, and seeks to recover from
these defendants the chargebacks relating to Universal Clearing’s sub-merchants
described above. On September 14, 2015, the third party defendants filed a
motion to dismiss the third party complaint and on January 29, 2016, the court
denied the motion to dismiss the fraud and breach of contract claims. The
Company intends to vigorously pursue its claims for damages set forth in the
counterclaim and third party complaint.

 

 

 

 

2.Complaint by Steven P. Messner

 

On October 1, 2015, a purported class action complaint was filed in the United
States District Court for the Eastern District of Pennsylvania by Steven P.
Messner, individually and on behalf of all others similarly situated, against
the Company and its executive officers, alleging violations under the Securities
Exchange Act of 1934. The lawsuit was filed on behalf of a purported class of
investors who purchased or otherwise acquired securities of the Company between
September 29, 2014 through September 29, 2015. The complaint alleges that the
defendants made materially false and misleading statements, relating to, among
other things, the failure to identify a large number of doubtful small balance
accounts. The complaint seeks certification as a class action and unspecified
damages including attorneys’ fees and other costs. On December 15, 2015, the
court appointed a lead plaintiff, and on January 18, 2016, the plaintiff filed
an amended complaint that set forth the same causes of action and requested
substantially the same relief as the original complaint. On February 1, 2016,
the Company filed a motion to dismiss the amended complaint alleging, among
other things, the amended complaint does not satisfy the applicable pleading
standards under the Private Securities Litigation Reform Act. The Court has not
yet ruled on the motion to dismiss. Although the ultimate outcome of litigation
cannot be predicted with certainty, the Company believes that this lawsuit is
without merit and intends to vigorously defend against the action.

 

 

 

 

Schedule 5.14

 

Subsidiaries

 

1.Stitch Networks Corporation, a Delaware corporation

 

2.USAT Capital Corp, LLC, a Pennsylvania limited liability company

 

 

 

 

Schedule 5.16

 

Operating, Depository and Investment Accounts

  

Institution   Account #      

JPMorgan Chase Bank

PO Box 659754

San Antonio, TX 78265-9754

  ***      

JPMorgan Chase Bank

Royal Bank Plaza, South Tower

200 Bay Street, Suite 1800

Toronto, Ontario Canada

  ***      

Univest Bank and Trust

14 North Main Street

P.O. Box 197

Souderton, PA 18964

  ***      

AvidBank

P.O. Box 1730

Palo Alto, CA 94302-1730

  ***

 

 

 

